WEIMER, J.,
concurring.
|TI concur in the results reached in this matter, but believe it is unnecessary to overrule Spain v. Louisiana High School Athletic Association, 398 So.2d 1386 (La.*6101981), which can be distinguished on facts. I believe the fact that the Louisiana High School Athletic Association became a private corporation, as opposed to being an unincorporated association, and began conducting itself as a private corporation alters the entire analysis of the issues before this court. Therefore, I respectfully concur.